UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                      )
UNITED STATES OF AMERICA,             )
                                      )
              Plaintiff,              )
                                      )
      v.                              )                Civil Action No. 04-0798 (PLF)
                                      )
ALL ASSETS HELD AT BANK JULIUS, )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
Name of Pavlo Lazarenko et al.,       )
                                      )
              Defendants In Rem.      )
____________________________________)


                                              OPINION

               This matter is before the Court on the motion [Dkt. No. 970] of the United States

for clarification or partial reconsideration of the Court’s opinion of April 27, 2017, granting in

part and denying in part the motion of claimant Pavel Lazarenko for partial judgment on the

pleadings. See United States v. All Assets Held at Bank Julius Baer & Co., Ltd., 251 F. Supp. 3d
82 (D.D.C. 2017). Upon careful consideration of the parties’ written submissions, the relevant

legal authorities, and the entire record in this case, the Court will grant the motion. 1



       1
               The Court has reviewed the following documents in resolving the pending
motion, including the exhibits attached thereto: Amended Complaint (“Am. Compl.”) [Dkt. No.
20]; Mr. Lazarenko’s Motion to Dismiss the First Amended Complaint (“Mot. to Dismiss”) [Dkt.
No. 27]; United States’ Opposition to Motion to Dismiss (“Opp’n to Mot. to Dismiss”) [Dkt. No.
35]; Mr. Lazarenko’s Reply in Support of his Motion to Dismiss (“Reply to Mot. to Dismiss”)
[Dkt. No. 42]; Order Denying Motion to Dismiss [Dkt. No. 63]; Mr. Lazarenko’s Verified
Answer to the Amended Complaint (“Answer”) [Dkt. No. 268]; Mr. Lazarenko’s Motion for
Partial Judgment on the Pleadings and Partial Summary Judgment (“Mot. for Partial J. on the
Pleadings”) [Dkt. No. 539] and Memorandum of Law in Support (“Mot. for Partial J. on the
Pleadings Mem.”) [Dkt. No. 539-2]; United States’ Opposition to Motion for Partial Judgment
                     I. FACTUAL AND PROCEDURAL BACKGROUND

               The Court’s prior opinions summarize the factual and procedural history of this

case, starting with the criminal prosecution of Mr. Lazarenko and continuing through this

long-running in rem civil forfeiture proceeding. See, e.g., United States v. All Assets Held at

Bank Julius Baer & Co., Ltd., 307 F.R.D. 249, 250-51 (D.D.C. 2014); United States v. All Assets

Held at Bank Julius Baer & Co., Ltd., 959 F. Supp. 2d 81, 84-94 (D.D.C. 2013); United States v.

All Assets Held at Bank Julius Baer & Co., Ltd., 772 F. Supp. 2d 205, 207-08 (D.D.C. 2011);

United States v. All Assets Held at Bank Julius Baer & Co., Ltd., 571 F. Supp. 2d 1, 3-6 (D.D.C.

2008). In brief, Mr. Lazarenko was a prominent Ukrainian politician who, with the aid of

various associates, was “able to acquire hundreds of millions of United States dollars through a

variety of acts of fraud, extortion, bribery, misappropriation and/or embezzlement” committed

during the 1990s. United States v. All Assets Held at Bank Julius Baer & Co., Ltd., 959 F. Supp.
2d at 85 (quoting Am. Compl. ¶¶ 1, 10).




on the Pleadings and Partial Summary Judgment (“Opp’n to Mot. for Partial J. on the
Pleadings”) [Dkt. No. 599]; Mr. Lazarenko’s Reply in Support of his Motion for Partial
Judgment on the Pleadings and Partial Summary Judgment (“Reply to Mot. for Partial J. on the
Pleadings”) [Dkt. No. 668]; Mr. Lazarenko’s Supplemental Brief (“Lazarenko Suppl. Br.”) [Dkt.
No. 741]; United States’ Response to Supplemental Brief (“United States Suppl. Br.”) [Dkt. No.
823]; Mr. Lazarenko’s Reply in Support of his Supplemental Brief (“Lazarenko Reply to Suppl.
Br.”) [Dkt. No. 841]; Order Requesting Status Report (Jan. 26, 2017) [Dkt. No. 870]; Mr.
Lazarenko’s Status Report (“Lazarenko Status Report”) [Dkt. No. 875]; United States’ Status
Report (“United States Status Report”) [Dkt. No. 885]; January 25, 2017 Motions Hearing
Transcript (“January 25, 2017 Hr’g Tr.”) [Dkt. No. 886]; Reply to United States’ Status Report
(“Lazarenko Reply Status Report”) [Dkt. No. 890]; January 4, 2007 Motions Hearing Transcript
(“January 4, 2007 Hr’g Tr.”) [Dkt. No. 927]; Order Granting in Part and Denying in Part Motion
for Partial Judgment on the Pleadings [Dkt. No. 949]; United States’ Motion for Clarification or
Partial Reconsideration of the Court’s April 27, 2017 Opinion (“Mot. for Recons.”) [Dkt. No.
970] and Memorandum of Law in Support (“Mot. for Recons. Mem.”) [Dkt. No. 970-1]; Mr.
Lazarenko’s Opposition to Motion for Clarification or Partial Reconsideration (“Opp’n to Mot.
for Recons.”) [Dkt. No. 972]; and United States’ Reply in Support of its Motion for Clarification
or Partial Reconsideration (“Reply to Mot. for Recons.”) [Dkt. No. 977].


                                                2
                     A. Overview of Claims and Alleged Criminal Schemes

               The United States alleges that Mr. Lazarenko and his associates amassed the

assets subject to forfeiture in this action through four criminal schemes. The present motion for

clarification or partial reconsideration concerns two of these alleged schemes: (1) the PMH/GHP

scheme, see Am. Compl. ¶¶ 45-49; and (2) the UESU and ITERA Energy schemes, see id.

¶¶ 35-44.

               In its amended complaint, the United States brings eight claims for relief under

two general categories. Claims One, Two, Three, and Four allege direct forfeiture of criminal

proceeds pursuant to 18 U.S.C. § 981(a)(1)(C), which provides for the direct forfeiture of

proceeds from the violation of certain enumerated criminal statutes or “any offense constituting

‘specified unlawful activity’” as defined by 18 U.S.C. § 1956(c)(7). These direct forfeiture

claims allege that the defendant properties constitute or are derived from proceeds traceable to

violations of four offenses that are considered “specified unlawful activity” under 18 U.S.C.

§ 1956(c)(7). The three offenses for which a part of the criminal conduct allegedly occurred in

the United States are: interstate transportation and receipt of property stolen or taken by fraud, in

violation of 18 U.S.C. §§ 2314 and 2315 (Claim One); Hobbs Act extortion, in violation of 18

U.S.C. § 1951 (Claim Two); and wire fraud, including property and honest services fraud, in

violation of 18 U.S.C. §§ 1343 and 1346 (Claim Three). The two foreign offenses for which

direct forfeiture is alleged and authorized by law are: an offense against a foreign nation

involving extortion, and an offense against a foreign nation involving bribery of a public official

or the misappropriation, theft, or embezzlement of public funds by or for the benefit of a public

official. These offenses are enumerated in 18 U.S.C. §§ 1956(c)(7)(B)(ii) and (iv) (Claim Four).




                                                 3
               Claims Five, Six, Seven, and Eight allege forfeiture of property involved in

money laundering violations pursuant to 18 U.S.C. § 981(a)(1)(A), which provides for, among

other things, the forfeiture of any real or personal property involved in or traceable to a violation

of 18 U.S.C. §§ 1956 and 1957. These money laundering forfeiture claims allege that the

defendant properties were involved in or traceable to money laundering transactions or attempted

money laundering transactions. The violations of money laundering law alleged in the amended

complaint include: conduct designed to conceal the nature, location, source, ownership, or

control of proceeds of a specified unlawful activity under 18 U.S.C. § 1956(a)(1)(B)(i) (Claim

Five); international transportation, transmission, or transfer of proceeds of a specified unlawful

activity under 18 U.S.C. § 1956(a)(2)(B)(i) (Claim Six); engaging in or attempting to engage in

monetary transactions affecting interstate or foreign commerce with more than $10,000 in

proceeds of a specified unlawful activity under 18 U.S.C. § 1957 (Claim Seven); and conspiracy

to engage in money laundering under 18 U.S.C. § 1956(h) (Claim Eight). The United States

alleges the same four predicate offenses occurring in part in the United States and the same

foreign extortion predicate as in its direct forfeiture claims as a basis for the money laundering

claims. Foreign official bribery, misappropriation, theft, or embezzlement, as enumerated under

18 U.S.C. § 1956(c)(7)(B)(iv), is not alleged as a basis for the money laundering claims.


                                  B. The Court’s Prior Opinions

               In 2005, Mr. Lazarenko moved to dismiss the amended complaint for lack of

subject matter jurisdiction under Rule 12(b)(1) of the Federal Rules of Civil Procedure and for

failure to state a claim under Rule 12(b)(6). He argued, inter alia, that the United States was

improperly attempting to reach foreign conduct in a manner not contemplated by the forfeiture

statutes. See Mot. to Dismiss at 6-10, 11-16. The Court denied Mr. Lazarenko’s motion to



                                                  4
dismiss in an order dated March 29, 2007, see Order Denying Motion to Dismiss, and an opinion

dated July 9, 2008, see United States v. All Assets Held at Bank Julius Baer & Co., Ltd., 571 F.

Supp. 2d at 9-14, 17. Noting that the amended complaint “sets forth very detailed allegations,”

the Court held, inter alia, that each of the eight claims met the pleading standard for in rem civil

forfeiture actions. Id. at 17.

                In 2015, Mr. Lazarenko moved for partial judgment on the pleadings and partial

summary judgment. He argued in part that the claims constituted an impermissible application

of U.S. law to foreign conduct based on Morrison v. National Australia Bank Ltd., 561 U.S. 247

(2010), which announced a new framework for determining whether a federal statute applies

extraterritorially. See Mot. for Partial J. on the Pleadings Mem. at 1-2. On April 27, 2017, the

Court granted Mr. Lazarenko’s motion in part and denied it in part. See United States v. All

Assets Held at Bank Julius Baer & Co., Ltd., 251 F. Supp. 3d 82 (D.D.C. 2017). The Court first

construed Mr. Lazarenko’s motion as a motion for partial judgment on the pleadings under Rule

12(c) of the Federal Rules of Civil Procedure. See id. at 87-89. It then set the stage by

describing the proper methodology for determining the extraterritorial reach of 18 U.S.C.

§§ 981(a)(1)(A) and (C) after the Supreme Court’s decision in Morrison v. National Australia

Bank Ltd. See id. at 89-92. Next, it discussed the extraterritorial reach of each of the eight

claims brought by the United States. Id. at 92-104. Finally, the Court applied its

extraterritoriality analysis to each of the four alleged schemes. See id. at 104-09.

                With respect to the PMH/GHP scheme, the Court held that the United States had

failed to establish a domestic claim for wire fraud, in violation of 18 U.S.C. § 1343 (Claim

Three), and had not argued that “any of the claims for relief other than wire fraud” apply to that

scheme. See United States v. All Assets Held at Bank Julius Baer & Co., Ltd., 251 F. Supp. 3d
5
at 109. With respect to the UESU and ITERA Energy schemes, the Court held that the United

States had failed to allege valid claims for Hobbs Act extortion, in violation of 18 U.S.C. § 1951

(Claim Two), and wire fraud, in violation of 18 U.S.C. § 1343 (Claim Three). See id. at 108.

The Court found, however, that the United States had sufficiently alleged claims for interstate

transportation and receipt of property stolen or taken by fraud, in violation of 18 U.S.C. §§ 2314

and 2315 (Claim One), as well as the money laundering claims, in violation of 18 U.S.C.

§§ 1956 and 1957 (Claims Five through Eight). See id. at 107-09. As to Claim Four, the Court

held that the United States had sufficiently alleged a claim for foreign bribery, in violation of 18

U.S.C. § 1956(c)(7)(B)(iv). See id. at 107-09. The Court did not specifically address the other

predicate offense alleged as a basis for Claim Four – foreign extortion under 18 U.S.C.

§ 1956(c)(7)(B)(ii).

               In May 2017, the United States filed the instant motion for clarification or partial

reconsideration of the Court’s April 2017 opinion. The United States does not dispute the

Court’s legal analysis regarding which federal statutes apply extraterritorially. Rather, the

United States raises two narrow objections to the Court’s characterization of the claims asserted

in relation to two of the schemes it has alleged in the amended complaint. First, it argues that the

Court erred by dismissing the PMH/GHP scheme in its entirety because the United States did in

fact assert Claims One and Four through Eight in connection with that scheme. See Mot. for

Recons. Mem. at 4-7. Second, it asks the Court to clarify that foreign extortion, as set forth in 18

U.S.C. § 1956(c)(7)(B)(ii), constitutes a basis for forfeiture in Claims Four through Eight with

respect to the UESU and ITERA Energy schemes. See id. at 7-9. Mr. Lazarenko responds that

the United States has waived these arguments and, in any event, the Court did not err by

dismissing the claims. See Opp’n to Mot. for Recons. at 1-2.




                                                  6
          II. MOTION FOR CLARIFICATION OR PARTIAL RECONSIDERATION
                          AS TO THE PMH/GHP SCHEME

                The United States has styled its motion as a motion for clarification or partial

reconsideration pursuant to Rule 59(e) of the Federal Rules of Civil Procedure. With respect to

the PMH/GHP scheme, the Court will construe the motion as one for partial reconsideration

pursuant to Rule 54(b), which governs reconsideration of interlocutory orders. See FED. R. CIV.

P. 54(b); Powell v. Castaneda, 247 F.R.D. 179, 181 (D.D.C. 2007) (holding that the standard for

reconsideration of final judgments under Rule 59(e) differs from the standard for reconsideration

of interlocutory orders under Rule 54(b)); Univ. of Colo. Health at Mem’l Hosp. v. Burwell, 164
F. Supp. 3d 56, 61-62 (D.D.C. 2016) (construing motion for clarification as motion for

reconsideration where the court was asked to reverse its prior determination rather than to clarify

ambiguous or vague portions of its opinion).


                     A. Motion for Partial Reconsideration Under Rule 54(b)

                The Federal Rules of Civil Procedure do not specifically address motions for

reconsideration. See Estate of Klieman v. Palestinian Auth., 82 F. Supp. 3d 237, 241-42 (D.D.C.

2015). “While the most analogous rule is Rule 60, which provides relief from a final judgment

or order, motions to reconsider interlocutory orders are not governed by Rule 60(b), but rather,

such determinations ‘are within the discretion of the trial court.’” Id. at 242 (quoting Keystone

Tobacco Co. v. U.S. Tobacco Co., 217 F.R.D. 235, 237 (D.D.C. 2003)); see also FED. R. CIV.

P. 54(b) (“[A]ny order or other decision, however designated, that adjudicates fewer than all the

claims or the rights and liabilities of fewer than all the parties . . . may be revised at any time

before the entry of a judgment adjudicating all the claims and all the parties’ rights and

liabilities.”); Langevine v. District of Columbia, 106 F.3d 1018, 1023 (D.C. Cir. 1997)




                                                   7
(“Interlocutory orders are not subject to the law of the case doctrine and may always be

reconsidered prior to final judgment.” (citations omitted)).

               This judicial discretion is broad. While the judicial interest in finality disfavors

reconsideration, a district court has inherent authority to reconsider its interlocutory orders “as

justice requires.” See Wannall v. Honeywell Int’l, Inc., 292 F.R.D. 26, 30-31 (D.D.C. 2013),

aff’d sub nom. Wannall v. Honeywell, Inc., 775 F.3d 425 (D.C. Cir. 2014) (citations omitted).

Although the “as justice requires” standard may be imprecise, it is at least clear that a court has

“more flexibility in applying Rule 54(b) than in determining whether reconsideration is

appropriate under Rules 59(e) and 60(b).” See id. at 30, 32 (internal quotations and citation

omitted).

               To determine whether justice requires reconsideration of an interlocutory

decision, courts look to whether the moving party has demonstrated “(1) an intervening change

in the law; (2) the discovery of new evidence not previously available; or (3) a clear error in the

first order.” Klayman v. Judicial Watch, Inc., No. 06-0670, 2018 WL 953327, at *3 (D.D.C.

Feb. 20, 2018) (citation omitted). Even where none of these three factors is present, “the Court

may nevertheless elect to grant a motion for reconsideration if there are other good reasons for

doing so.” Cobell v. Norton, 355 F. Supp. 2d 531, 540 (D.D.C. 2005). For example, justice may

require revision where “the Court has patently misunderstood a party, has made a decision

outside the adversarial issues presented to the Court by the parties, [or] has made an error not of

reasoning but of apprehension . . . .” See Singh v. George Washington Univ., 383 F. Supp. 2d
99, 101 (D.D.C. 2005) (internal quotations and citation omitted); see also Stewart v. FCC, 189 F.

Supp. 3d 170, 173 (D.D.C. 2016); Wultz v. Islamic Republic of Iran, 762 F. Supp. 2d 18, 23-24

(D.D.C. 2011); Powell v. Castaneda, 247 F.R.D. at 181.




                                                  8
               The efficient administration of justice requires, however, that there be good

reason for a court to reconsider an issue already litigated by the parties: “[W]here litigants have

once battled for the court’s decision, they should neither be required, nor without good reason

permitted, to battle for it again.” Isse v. American Univ., 544 F. Supp. 2d 25, 30 (D.D.C. 2008)

(quoting Singh v. George Washington Univ., 383 F. Supp. 2d at 101). Motions for

reconsideration “cannot be used as an opportunity to reargue facts and theories upon which a

court has already ruled, nor as a vehicle for presenting theories or arguments that could have

been advanced earlier.” Klayman v. Judicial Watch, Inc., 2018 WL 953327, at *3 (citation

omitted). Ultimately, the moving party has the burden to demonstrate “that reconsideration is

appropriate and that harm or injustice would result if reconsideration were denied.” FBME Bank

Ltd. v. Mnuchin, 249 F. Supp. 3d 215, 222 (D.D.C. 2017) (quoting U.S. ex rel. Westrick v.

Second Chance Body Armor, Inc., 893 F. Supp. 2d 258, 268 (D.D.C. 2012)); see also Isse v.

American Univ., 544 F. Supp. 2d at 29.


              B. Partial Reconsideration is Warranted as to the PMH/GHP Scheme

               With respect to the PMH/GHP scheme, the Court held in its prior opinion that the

United States had not sufficiently alleged a wire fraud violation under 18 U.S.C. § 1343 (Claim

Three) and had not argued that “any of the claims for relief other than wire fraud” apply to this

scheme. See United States v. All Assets Held at Bank Julius Baer & Co., Ltd., 251 F. Supp. 3d

at 109. The United States contends that the Court’s conclusion warrants reconsideration because

the United States did in fact assert claims of other statutory violations in addition to wire fraud in

connection with the scheme. See Mot. for Recons. Mem. at 4-7. The United States

acknowledges that in its memorandum opposing Mr. Lazarenko’s motion for partial judgment on

the pleadings, it discussed only wire fraud (Claim Three) in the section addressing the



                                                  9
PMH/GHP scheme. See id. at 6-7. In doing so, however, the United States maintains that it did

not concede or withdraw its other claims relating to this scheme. See id. Mr. Lazarenko

responds that the United States waived its argument by failing to discuss Claims One and Four

through Eight with respect to this scheme in its opposition memorandum. See Opp’n to Mot. for

Recons. at 1-2.

                  The United States frames the Court’s prior determination as a “clear error”

warranting reconsideration. See Reply to Mot. for Recons. at 2. In this case, however, the more

appropriate ground for reconsideration under Rule 54(b) is whether the Court “patently

misunderstood” the breadth and full scope of the arguments raised in opposition to Mr.

Lazarenko’s motion for partial judgment on the pleadings. See Wultz v. Islamic Republic of

Iran, 762 F. Supp. 2d at 23-24 (granting reconsideration where the court “patently misunderstood

the thrust of [a party’s] jurisdictional argument” and failed to analyze relevant case law as a

result); see also Singh v. George Washington Univ., 383 F. Supp. 2d at 101. For the reasons that

follow, the Court concludes in its discretion that reconsideration is warranted on this ground.

                  First, upon careful review of the amended complaint, it appears that the United

States did assert Claims One and Four through Eight in relation to the PMH/GHP scheme,

though not clearly. For each of the eight claims for relief set forth in the amended complaint, the

United States “repeats and realleges each and every allegation set forth” in the preceding

paragraphs of the amended complaint, including the PMH/GHP allegations. See Am. Compl.

¶¶ 120, 125, 130, 135, 140, 144, 148, 152. Because each claim incorporates the PMH/GHP

allegations, it follows that Claims One and Four through Eight apply to this scheme. These

claims are for interstate transportation and receipt of property stolen or taken by fraud (Claim

One); foreign extortion and foreign bribery (Claim Four); three different statutory money




                                                  10
laundering violations (Claims Five through Seven); and conspiracy to money launder (Claim

Eight).

               Second, because the United States did not identify which claims apply to the

PMH/GHP scheme other than wire fraud (Claim Three) in its memorandum opposing Mr.

Lazarenko’s motion for partial judgment on the pleadings, see Opp’n to Mot. for Partial J. on the

Pleadings at 55-56, the claims were not framed in the precise terms now before the Court. The

Court nevertheless agrees with the United States that in focusing only on Claim Three, the

United States did not concede or withdraw its other claims in connection with this scheme.

Indeed, the arguments against dismissal of Claims One and Four through Eight set forth

elsewhere in the opposition memorandum appear to apply equally to the PMH/GHP allegations.

See id. at 12-18, 29-40. 2 Because the Court appears to have “patently misunderstood” fully the

arguments raised in the United States’ opposition memorandum and dismissed the PMH/GHP

scheme as a result, justice requires that the Court revisit its conclusion.

               The Court now turns to the merits of the motion for reconsideration: has the

United States sufficiently alleged Claims One and Four through Eight with respect to the

PMH/GHP scheme to defeat a motion for partial judgment on the pleadings under Rule 12(c) of

the Federal Rules of Civil Procedure? The Court has previously held that these same claims

meet the pleading standard for in rem civil forfeiture actions. See United States v. All Assets

Held at Bank Julius Baer & Co., Ltd., 571 F. Supp. 2d at 17. As to whether these claims

constitute an impermissible application of U.S. law to foreign conduct, the amended complaint

alleges electronic fund transfers (“EFTs”) and wire transfers in connection with this scheme. See




          2
               For the same reasons, the United States has not waived its arguments in support of
reconsideration as to the PMH/GHP scheme. See Opp’n to Mot. for Recons. at 2-3.


                                                  11
Am. Compl. ¶¶ 26, 50(d), 58, 88, 107-08. In its April 2017 opinion, the Court concluded that

EFTs and other alleged wire transfers are sufficient to allege interstate transportation and receipt

of property stolen or taken by fraud, in violation of 18 U.S.C. §§ 2314 and 2315 (Claim One),

and foreign extortion and foreign bribery, in violation of 18 U.S.C. 1956(c)(7)(B)(ii) and (iv)

(Claim Four). See United States v. All Assets Held at Bank Julius Baer & Co., Ltd., 251 F.

Supp. 3d at 92-104. The Court also concluded that EFTs and wire transfers constitute activity

that “occurs in part in the United States” for purposes of the extraterritorial provision of 18

U.S.C. § 1956(f) and “takes place” in the United States for purposes of 18 U.S.C. § 1957(d)(1).

See id. These allegations therefore are sufficient to allege the money laundering claims in

violation of 18 U.S.C §§ 1956 and 1957 (Claims Five through Eight). See id.

               Upon reconsideration, the Court holds that the allegations in the amended

complaint are sufficient to allege the following claims for relief in connection with the

PMH/GHP scheme: interstate transportation and receipt of property stolen or taken by fraud, in

violation of 18 U.S.C. §§ 2314 and 2315 (Claim One); foreign extortion and foreign bribery,

misappropriation, theft, or embezzlement, in violation of 18 U.S.C. §§ 1956(c)(7)(B)(ii) and (iv)

(Claim Four); and the money laundering claims in violation of 18 U.S.C. §§ 1956 and 1957

(Claims Five through Eight). 3




       3
                 Mr. Lazarenko argues that the amended complaint fails sufficiently to allege a
violation of foreign law or a subsequent transfer of funds. See Opp’n to Mot. for Recons. at 4-5;
see also id. at 3-4 n.1. This argument is not relevant to the present motion for reconsideration, as
it challenges the sufficiency of the claims for reasons unrelated to the extraterritorial reach of the
statutes. Mr. Lazarenko will not be permitted to use the United States’ motion for
reconsideration as an opportunity to re-litigate the merits of his motion to dismiss, which the
Court denied over ten years ago. See Klayman v. Judicial Watch, Inc., 2018 WL 953327, at *3
(holding that motions for reconsideration “cannot be used as an opportunity to reargue facts and
theories upon which a court has already ruled, nor as a vehicle for presenting theories or
arguments that could have been advanced earlier”) (citation omitted).


                                                 12
          III. MOTION FOR CLARIFICATION OR PARTIAL RECONSIDERATION
                   AS TO THE UESU AND ITERA ENERGY SCHEMES

                The United States asks the Court to clarify whether foreign extortion, as set forth

in 18 U.S.C. § 1956(c)(7)(B)(ii), constitutes a basis for forfeiture in Claim Four and a predicate

offense for the money laundering claims, as set forth in 18 U.S.C. §§ 1956 and 1957 (Claims

Five through Eight), with respect to the UESU and ITERA Energy schemes. Mot. for Recons.

Mem. at 7-9. The Court construes this portion of the pending motion as a motion for

clarification, given that the United States has identified language in the Court’s earlier opinion

that it contends is ambiguous or vague with respect to the foreign extortion allegations relating to

this scheme. See, e.g., United States v. Philip Morris USA, Inc., 793 F. Supp. 2d 164, 168

(D.D.C. 2011) (“The general purpose of a motion for clarification is to explain or clarify

something ambiguous or vague, not to alter or amend.”) (citation omitted); Int’l Rectifier Corp.

v. Samsung Elecs. Co. Ltd., 361 F.3d 1355, 1359-62 (Fed. Cir. 2004) (holding that the district

court abused its discretion by refusing to grant a “motion to clarify, vacate, or modify” its

injunction where that court had impermissibly expanded the scope of the injunction to reach

certain extraterritorial activities).


                                        A. Motion for Clarification

                There is no Federal Rule of Civil Procedure specifically governing motions for

clarification. See United States v. Philip Morris USA, Inc., 793 F. Supp. 2d at 168. “The

general purpose of a motion for clarification is to explain or clarify something ambiguous or

vague, not to alter or amend.” Id. (citation omitted). Although such a motion cannot open the

door to “re-litigat[ing] a matter that the court has considered and decided,” SAI v. Transp. Sec.

Admin., No. 14-403, 2015 U.S. Dist. LEXIS 192323, at *7-8 (D.D.C. Aug. 19, 2015) (citation




                                                    13
omitted), courts in this circuit have encouraged parties to file motions for clarification when they

are uncertain about the scope of a ruling. See United States v. Volvo Powertrain Corp., 758 F.3d
330, 344 (D.C. Cir. 2014); Barnes v. District of Columbia, 289 F.R.D. 1, 12-13 (D.D.C. 2012).

Entertaining such motions seems especially prudent if the parties must implement the ruling at

issue at subsequent stages of the litigation. See Alliance of Artists & Recording Cos., Inc. v.

Gen. Motors Co., No. 14-1271, 2016 WL 9963947, at *4 (D.D.C. Aug. 22, 2016).


                 B. Foreign Extortion as a Basis for Forfeiture With Respect to
                            the UESU and ITERA Energy Schemes

               In its April 2017 opinion, the Court held that the allegations concerning UESU

and ITERA were sufficient to sustain a claim for relief for, inter alia, foreign bribery under 18

U.S.C. § 1956(c)(7)(B)(iv) (Claim Four). See United States v. All Assets Held at Bank Julius

Baer & Co., Ltd., 251 F. Supp. 3d at 107-09. In describing Claim Four with respect to this

scheme, however, the Court omitted reference to the other predicate alleged in the amended

complaint as a basis for Claim Four – foreign extortion under 18 U.S.C. § 1956(c)(7)(B)(ii). See

id. The United States asserts that, based on this omission, the Court’s opinion could be read to

preclude foreign extortion as a basis for forfeiture with respect to the UESU and ITERA Energy

schemes. See Mot. for Recons. Mem. at 7-9.

               The Court agrees with the United States that clarification is warranted. Claim

Four includes two foreign offenses – an offense against a foreign nation involving extortion

under 18 U.S.C. § 1956(c)(7)(B)(ii); and an offense against a foreign nation involving bribery of

a public official or the misappropriation, theft, or embezzlement of public funds by or for the

benefit of a public official under 18 U.S.C. § 1956(c)(7)(B)(iv). In the portion of its opinion

addressing the UESU and ITERA allegations, the Court focused on foreign bribery, concluding




                                                 14
that the United States had sufficiently alleged a foreign bribery violation under 18 U.S.C.

§ 1956(c)(7)(B)(iv). See id. at 107-09. The Court inadvertently omitted reference to foreign

extortion, and this omission may be read to exclude foreign extortion as a basis for forfeiture in

relation to these schemes without explanation. It may also be read as inconsistent with the order

accompanying the opinion which references both Section 1956(c)(7)(B)(ii) and Section

1956(c)(7)(B)(iv) in denying Mr. Lazarenko’s motion with respect to Claim Four. See Order

Granting in Part and Denying in Part Motion for Partial Judgment on the Pleadings at 2. The

Court’s prior opinion thus warrants clarification because it is reasonably susceptible to differing

interpretations as to whether foreign extortion remains a basis for forfeiture with respect to the

UESU and ITERA allegations. See, e.g., Alliance of Artists & Recording Cos., Inc. v. Gen.

Motors Co., 2016 WL 9963947, at *4 (granting motion for clarification where the court’s prior

opinion was “reasonably susceptible to differing interpretations” regarding partitioned hard

drives). 4

               The Court now clarifies that foreign extortion, as set forth in 18 U.S.C.

§ 1956(c)(7)(B)(ii), constitutes a basis for forfeiture with respect to the UESU and ITERA

Energy schemes. The Court has previously held that Claims Four through Eight meet the

pleading standard for in rem civil forfeiture actions. See United States v. All Assets Held at

Bank Julius Baer & Co., Ltd., 571 F. Supp. 2d at 17. As to whether the foreign extortion claims

constitute an impermissible application of U.S. law to foreign conduct, the amended complaint

alleges that the proceeds of the UESU and ITERA Energy schemes were transferred through

EFTs. See Am. Compl. ¶¶ 38-40, 43-44. In its April 2017 opinion, the Court held that EFTs



        4
                For the same reasons, the United States has not waived its arguments in support of
clarification as to the UESU and ITERA Energy schemes. See Opp’n to Mot. for Recons. at 2-3,
6.


                                                 15
constitute activity that “occurs in part in the United States” for purposes of the extraterritorial

provision of 18 U.S.C. § 1956(f) and “takes place” in the United States for purposes of 18 U.S.C.

§ 1957(d)(1). See United States v. All Assets Held at Bank Julius Baer & Co., Ltd., 251 F. Supp.
3d at 92-104. These allegations therefore are sufficient to allege foreign extortion and foreign

bribery, in violation of 18 U.S.C. § 1956(c)(7)(B)(ii) and (iv) (Claim Four), as well as the money

laundering claims in violation of 18 U.S.C §§ 1956 and 1957 (Claims Five through Eight).

               The Court therefore clarifies that the allegations with respect to the UESU and

ITERA Energy schemes are sufficient to allege, inter alia, claims for foreign extortion in

violation of 18 U.S.C. § 1956(c)(7)(ii) (Claim Four), as well as money laundering based on

foreign extortion under 18 U.S.C. §§ 1956 and 1957 (Claims Five though Eight). 5


                                        IV. CONCLUSION

               For the reasons set forth in this Opinion, the Court will grant the motion [Dkt. No.

970] of the United States for clarification or partial reconsideration of the Court’s opinion of

April 27, 2017. As to the PMH/GHP scheme, the Court concludes upon reconsideration that the

allegations in the amended complaint are sufficient to allege the following claims for relief:

interstate transportation and receipt of property stolen or taken by fraud, in violation of 18 U.S.C.

§§ 2314 and 2315 (Claim One); foreign extortion and foreign bribery, misappropriation, theft, or




       5
                The parties dispute whether allegations sufficient to plead a claim for bribery are
also sufficient to plead a claim for extortion. See Mot. for Recons. Mem. at 8-9; Opp’n to Mot.
for Recons. at 7-9; Reply to Mot. for Recons. at 8-9. Because the amended complaint
sufficiently pleads a claim for foreign extortion, the Court need not address this dispute. In
addition, as to Mr. Lazarenko’s contention that “there is no allegation that [Mr.] Lazarenko
demanded or threatened anyone in exchange for these payments,” Opp’n to Mot. for Recons. at
9, the Court will not consider arguments challenging the sufficiency of the United States’ claims
for reasons other than their extraterritorial reach in the context of the present motion. See supra
at 12 n.3.


                                                  16
embezzlement, in violation of 18 U.S.C. §§ 1956(c)(7)(B)(ii) and (iv) (Claim Four); and the

money laundering claims in violation of 18 U.S.C. §§ 1956 and 1957 (Claims Five through

Eight). As to the USEU and ITERA Energy schemes, the Court clarifies that the allegations in

the amended complaint are sufficient to allege, inter alia, the following claims for relief: foreign

extortion in violation of 18 U.S.C. § 1956(c)(7)(ii) (Claim Four); and money laundering based on

foreign extortion under 18 U.S.C. §§ 1956 and 1957 (Claims Five though Eight). An Order

consistent with this Opinion will issue this same day.

               SO ORDERED.




                                                              ________/s/________________
                                                              PAUL L. FRIEDMAN
                                                              United States District Judge
DATE: April 23, 2018




                                                 17